

117 HRES 368 IH: Expressing support for the designation of May 5, 2021, as the “National Day of Awareness for Missing and Murdered Indigenous Women and Girls”.
U.S. House of Representatives
2021-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 368IN THE HOUSE OF REPRESENTATIVESMay 4, 2021Mr. Grijalva (for himself, Ms. Norton, Mr. Kilmer, Mr. Gallego, Mr. Horsford, Ms. Lee of California, Mr. Stanton, Ms. McCollum, Ms. DelBene, Mr. Soto, Ms. Leger Fernandez, Mr. Blumenauer, Mr. Pocan, and Ms. Davids of Kansas) submitted the following resolution; which was referred to the Committee on Natural ResourcesRESOLUTIONExpressing support for the designation of May 5, 2021, as the National Day of Awareness for Missing and Murdered Indigenous Women and Girls.Whereas American Indians and Alaska Natives are 2.5 times more likely to experience violent crimes and at least 2 times more likely to experience rape or sexual assault crimes compared to any other group of people in the United States;Whereas the Centers for Disease Control and Prevention has determined that homicide is the third leading cause of death among American Indian and Alaska Native women between 10 and 24 years of age and the fifth leading cause of death for American Indian and Alaska Native women between 25 and 34 years of age;Whereas in some Tribal communities, American Indian women face murder rates that are more than 10 times the national average;Whereas Native Hawaiians experience a disproportionately high rate of human trafficking with 64 percent of human trafficking victims in the State of Hawai’i identifying as at least part Native Hawaiian;Whereas American Indian and Alaska Native women and girls have a heightened risk for sex trafficking and continue to go missing and murdered across the country at disproportionate rates;Whereas American Indian, Alaska Native, and Native Hawaiian victims of violence include women and girls, children, men, two-spirit individuals, and elders;Whereas the current spectrum of violence against American Indian and Alaska Native women is exacerbated by the systemic barriers embedded within the Federal Government that have created living conditions where women are vulnerable to violence;Whereas there is little data that exists on the number of missing and murdered American Indian and Alaska Native women and girls in the United States due to complex jurisdictional issues at the Tribal, State, and Federal levels;Whereas investigation into cases of missing and murdered American Indian and Alaska Native women and girls is made difficult for Tribal law enforcement agencies due to a lack of resources and the complex jurisdictional scheme that exists in Indian country;Whereas violence against American Indian and Alaska Native women and girls exists in less pressing times, and the COVID–19 pandemic has increased the prevalence of violence by exacerbating already existing issues including: lack of safe housing, lack of space in to maintain COVID–19 safety protocols, lack of personal protective equipment for staff at Tribal shelters and victim services programs, limited transportation to shelters, and lack of access to life-saving health care;Whereas the current funding available in Indian country is inadequate to address the needs of victims, from the provision of basic, emergency services and responses to more comprehensive, long-term services in normal times, and even less so during the COVID–19 pandemic;Whereas Federal agencies must implement the Not Invisible Act and Savanna’s Act and work with the Department of the Interior’s Missing & Murdered Unit to prioritize investigations of missing and murdered American Indians and Alaska Natives; andWhereas without recognition of this crisis and adequate Federal assistance and improved distribution of lifesaving resources for Tribal governments, American Indian and Alaska Native women and girls will continue to experience disproportionate rates of violence, and go missing and be murdered at the highest rates in the country: Now, therefore, be itThat the House of Representatives—(1)expresses support for the designation of the National Day of Awareness for Missing and Murdered Indigenous Women and Girls; and(2)calls on the people of the United States and interested groups—(A)to commemorate the lives of missing and murdered American Indian, Alaska Native, and Native Hawaiian women and girls whose cases are documented and undocumented in public records and the media; and(B)to demonstrate solidarity with the families of victims in light of these tragedies.